Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 2, 4-7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50, 53, 57, 114, 123 and 124 are pending. Claims 57, 114, 123 and 124 are withdrawn. Claims 2, 4-7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50 and 53 are under consideration.

Election/Restrictions
The election without traverse of Group 1, claims 2, 4-7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50 and 53;  and the species a binding domain comprising SEQ ID NO: 480, a transmembrane domain comprising SEQ ID NO: 6, and an intracellular signaling domain comprising SEQ ID NO:10; a specific CD123 binding domain comprising HC CDRs 1-3 of SEQ ID NO: 517 + 522 + 527 and LC CDRs 1-3 of SEQ ID NO: 532 + 537 + 542; a specific JAK-STAT inhibitor of ruxolitinib, filed on April 2, 2021 in response to the Office Action of January 4, 2021 is acknowledged. 
Claims 57, 114, 123 and 124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 2, 4-7, 10, 13, 14, 18, 24-26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50 and 53 are presented for examination as they read on the elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "e.g., wherein the JAK-STAT inhibitor…" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the phase “any CD19 light chain binding domain…listed in Table 12B, Table 11A, or Table 12A” renders the claim indefinite because no CD19 light chains are listed in Table 12B, Tabl1 11A, or Table 12A. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 4-7, 10, 13, 14, 18, 24, 25, 26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to:
1. A method of preventing cytokine release syndrome (CRS) with a CAR therapy in a subject in need thereof, comprising administering a JAK-STAT inhibitor, in combination with the CAR therapy, to the subject, thereby preventing CRS in the subject.
2. A method of treating a subject having a disease associated with expression of CD123, comprising administering to subject: i) a cell expression a chimeric antigen receptor (CAR), where in the CAR comprises a CD123 binding domain, a transmembrane domain, and an intracellular signaling domain, and ii) a JAK-STAT inhibitor. 
The independent claims and most of the dependent claims do not define specific heavy chain and light chain CDRs. Additionally, the heavy chain CDRs and/or light chain CDRs of the CD123 binding domain are not limited to being present in heavy 
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable. The unpredictable sensitivity of protein function and interaction to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to 
See abstract. With respect to CD83 ligands, Prazma and Tedder (Immunology Letters 2008, 115: 1-8) teach that the details regarding the existence, expression and characterization of CD83 ligands remains ambiguous. See last two lines of p. 2-right column. Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention.


Claims 2, 4-7, 10, 13, 14, 18, 25, 26, 28, 31, 32, 34, 36, 37, 41-44, 50 and 53 are rejected under 35 U.S.C. l 12(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preventing cytokine release syndrome (CRS) in a subject comprising administering a JAK-STAT inhibitor in combination with the CAR therapy or a method of treating a subject having a disease associated with expression of CD123, comprising administering the subject a T-cell or NK cell expressing a CAR, wherein the CAR comprises a CD 123 binding domain, a transmembrane domain, and an intracellular signaling domain and a JAK-STAT inhibitor, and wherein said CD 123 binding domain comprises heavy chain complementary determining regions 1-3 (HC CDRs 1-3), and light chain complementary determining regions 1-3 (LC CDRs 1-3) of any CD123 heavy chain or light chain binding domain amino acid sequence listed in Table 12B or 11A, does not reasonably provide any cell expressing a CAR or a method of treating a subject having a disease associated with expression of CD123, comprising administering the subject any cell expressing a CAR, wherein the CAR comprises a CD 123 binding domain, a transmembrane domain, and an intracellular signaling domain and a JAK-STAT inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are: 1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims.
The claims are broadly drawn to:
1. A method of preventing cytokine release syndrome (CRS) with a CAR therapy in a subject in need thereof, comprising administering a JAK-STAT inhibitor, in combination with the CAR therapy, to the subject, thereby preventing CRS in the subject.
a cell expressing a chimeric antigen receptor (CAR), where in the CAR comprises a CD123 binding domain, a transmembrane domain, and an intracellular signaling domain, and ii) a JAK-STAT inhibitor. 
Regarding method 1 and 2, the cells used in the claims comprising the CD123 CAR are not limited to any particular cell type. The specification teaches treating cancers with T-cell expressing CD123-CARs (Example 1). 
One cannot extrapolate the teachings of the specification to enable the scope of the claims because no nexus has been established between simply administering a claimed CD123CAR expressed in any cell type and inducing anti-tumor immunity or the treatment of any disease. It is well understood in the art that the activity of a CAR requires its expression in an immune cell, like T-cell or NK-cells, which can be directed to a tumor cell and activated by the CAR to kill the tumor cell. See Jena et al. (Blood Aug. 19, 2010 116(7): 1035-1044), entire article and pp.1035-1037, in particular. Additionally, Bonini and Mondino (Eur. J. Immunol. 2015 45: 2457- 2469) teach that adoptive T cell therapy relies on T lymphocytes of autologous or allogeneic origin. See abstract and p. 2457-left column. Thus, it would not have been expected that administration of a claimed CD123 CAR not expressed in the appropriate cells, like a T-cell or NK-cell, would have been effective at treating a CD123 associated disease or inducing an immunity against a tumor given the unpredictability of developing novel cancer therapeutics without undue experimentation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 4-7, 10, 13, 14, 18, 24, 25, 26, 28, 31, 32, 34, 36, 37, 41-44, 48, 50 and 53, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon (Brogdon et al., US 2016/0068601 A1,  Appl. No.:14/830,392, Publication Date: 2016-03-10, in IDS), and in view of Lee (Lee et al., Blood, 124:188-195, Publication Date: 2014-05-29), Vaddi (Vaddi et al., Expert Opinion on Pharmacotherapy, 13:16, 2397-2407, Publication Date:2012-10-10), and Ouyang (Ouyang et al., Cytometry Part B 2015, 88B:236-243, Publication Date: 2014-12-30) .
Brogdon teaches a method of CAR-therapy to treat a disease or condition associated expression of CD123 ([0003]), a B cell antigen as evidenced by the instant specification (page 3, line 8).
Brogdon teaches the CAR comprises an anti-CD123 binding domain, a transmembrane domain, and an intracellular signaling domain ([0006]).
Brogdon teaches the method of treating a patient having a cancer associated with expression of CD123, or at risk of having a cancer associated with expression of CD123, using CD123 CAR-expressing cell ([0697]).
Brogdon teaches that the method can be used to treat hematologic diseases, including myelofibrosis ([0723]).
Brogdon teaches the CAR comprises an anti-CD123 binding domain, a transmembrane domain, and an intracellular signaling domain (claims 1-10, 12, 14-23).


Lee teaches that cytokine release syndrome (CRS) is a potentially life-threatening toxicity that has been observed following administration of adoptive T-cell therapies for cancer (Abstract).
Lee teaches that CRS occurs as a direct result of supraphysiological levels of inflammatory cytokines (page 190, col. 2, para. 3), including IL-6 (Abstract).
Lee teaches that JAK-STAT is involved in IL-6 signaling pathway (Fig. 1B).
Vaddi teaches that JAKs are intracellular non-receptor tyrosine kinases that are required for signaling of a number of cytokines (page 2400, col. 1, para. 4).
Vaddi teaches that ruxolitinib (the elected species) is a potent inhibitor of JAK1 and JAK2, the molecular effect of which can be measured by examining the inhibition of STAT phosphorylation (page 2399, col. 2, para. 2).
Vaddi teaches that ruxolitinib treatment reduced levels of circulating pro-inflammatory cytokines in patients with myelofibosis (MF) patients; and changes in selected cytokines correlated with symptomatic improvement (page 2399, col. 2, para. 2). 
Vaddi teaches that ruxolitinib has the potential to offer meaningful short-term and long-term benefits to patients with MF, and based on its mechanism of action may also prove beneficial in other malignancies (page 2404, col. 1, para. 2).
Ouyang teaches that many MF patients have increased expression of CD123 (page 238, col. 2, para. 4 and Table 2).
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method of Brogdon and to add a JAK-STAT inhibitor, such as ruxolitinib, in the CAR-therapy. Because ruxolitinib has shown positive clinical activity in treating cancer patients, it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents. Furthermore, CAR-therapy may cause severe negative side effects of CRS (Lee, Abstract), as a JAK-STAT inhibitor, ruxolitinib reduces inflammatory cytokines levels in patients, as recognized by Vaddi (page 2400, col. 2, para. 2). One of skill in the art would have been motivated to find the optimal treatment for cancers like MF and/or patients at risk of developing CRS, by combining the CAR-therapy with a JAK-STAT inhibitor, such as ruxolitinib.  Given that that claimed compounds, ruxolitinib was a FDA proved cancer drug, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.
Regarding claims 14 and 18, in combination administration, the JAK-STAT inhibitor can only be administered sequentially, prior to, or concurrently to the CAR.
Regarding claims 24, 25, 26, 28 and 31, applicant elected a specific CD123 binding domain comprising HC CDRs 1-3 of SEQ ID NO: 517 + 522 + 527 and LC CDRs 1-3 of SEQ ID NO: 532 + 537 + 542; e.g. SEQ ID NO: 480. 
Brogdon teaches the same CD123 binding domain as SED ID NO: 480 of the instant claims (claim 32):

    PNG
    media_image1.png
    379
    582
    media_image1.png
    Greyscale


	
Brogdon teaches the CD123 binding domain comprising HC CDRs 1-3 of SEQ ID NO: 517 + 522 + 527:

    PNG
    media_image2.png
    199
    579
    media_image2.png
    Greyscale


Claim 32 recites the transmembrane domain comprises the amino acid of SEQ ID NO: 6 (the elected species). Brogdon teaches a transmembrane domain comprises SEQ ID NO:6 ([0338], claim 34), that is identical to the SEQ ID NO:6 of the instant claim:

    PNG
    media_image3.png
    139
    573
    media_image3.png
    Greyscale

Claim 34 recites the CD 123 binding domain is connected to the transmembrane domain by a hinge region, comprising SEQ ID NO:2. Brogdon teaches an exemplary hinge/spacer sequence of SEQ ID NO:2 ([0338], claim 35), which is identical to the instant claim:

    PNG
    media_image4.png
    141
    570
    media_image4.png
    Greyscale

	Regarding claim 36, Brogdon teaches the encoded intracellular domain comprises a costimulatory domain, wherein the co stimulatory domain comprises a functional signaling domain obtained derived from a protein selected from the group consisting of a MHC class I molecule, a TNF receptor protein, an Immunoglobulin-like protein, a cytokine receptor, an integrin, a signaling lymphocytic activation molecule (SLAM protein), an activating NK cell receptor, BTLA, a Toll ligand receptor, OX40, CD2, CD7, CD27, CD28, CD30, CD40, CDS, ICAM-1, LFA-1 (CDlla/CD18), 4-lBB (CD137), B7-H3, CDS, ICAM-1, ICOS(CD278), GITR, BAFFR, LIGHT, HVEM (LIGHTR), KIRDS2, SLAMF7, NKp80 (KLRFl), NKp44, NKp30, NKp46, CD19, CD4, CD8alpha, CD8beta, IL2R beta, IL2R gamma, IL 7R alpha, ITGA4, VLAl, CD49a, ITGA4, IA4, CD49D, ITGA6, VLA-6, CD49f, ITGAD, CDlld, ITGAE, CD103, ITGAL, CDlla, LFA-1, ITGAM, CDllb, ITGAX, CDllc, ITGBl, CD29, ITGB2, CD18, LFA-1, ITGB7,

Claim 37 recites the intracellular signaling domain comprises the amino acid sequence of SEQ ID NO: 10 (the elected species). Brogdon teaches an intracellular signaling domain comprising the amino acid sequence of SEQ ID NO:10 (claims 40), which is identical to the instant claim:

    PNG
    media_image5.png
    199
    570
    media_image5.png
    Greyscale

Regarding claim 41, Brogdon teaches that the CAR further comprise a leader sequence of SEQ ID NO:1, which is identical to the instant claim:

    PNG
    media_image6.png
    141
    572
    media_image6.png
    Greyscale
 
Regarding claim 42, Brogdon teaches the CAR comprises SEQ ID NO:99 (claim 43), alignment between the instant SEQ ID NO:99 (elected species) and SEQ ID NO:99 of Brogdon shown below:

    PNG
    media_image7.png
    595
    588
    media_image7.png
    Greyscale

Regarding claim 44, Brogdon teaches a vector comprising the nucleic acid molecule of the CAR, wherein the vector is a DNA vector, an RNA vector, a plasmid, a lentivirus vector, adenoviral vector or a retrovirus vector (claim 46)
Regarding claims 43 and 48, Brogdon teaches an immune effector cells (e.g. T cells or NK cells) comprising the nucleic acid molecules of a CAR, and a method of making an immune effector cell, comprising transducing the immune effector cell with the vector of a CAR ([0003], claims 49 and 50).
It would have prima facie been obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Brogdon, Brogdon2, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-7, 10, 13, 14, 18, 43, 44, 48, 50 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,703,819 B2 (Appl. No.: 15/726,703, thereafter Pat. 819), in view of Lee (Lee et al., Blood, 124:188-195, Publication Date: 2014-05-29), Vaddi (Vaddi et al., Expert Opinion on Pharmacotherapy, 13:16, 2397-2407, Publication Date:2012-10-10), and Ouyang (Ouyang et al., Cytometry Part B 2015, 88B:236-243, Publication Date: 2014-12-30) .
Regarding these claims, the claims of Pat. 819 teach a method of treating mammal having a disease associated with a cell which expresses, comprising 
Regarding claim 44, the claims of Pat. 819 teaches a lentiviral vector comprising the nucleic acid molecule, or encoding the CAR polypeptide (claim 6).
Regarding claims 43 and 48, the claims of Pat. 819 teaches an immune effector cells comprising the nucleic acid molecules of a CAR, and a method of making an immune effector cell, comprising transducing the immune effector cell with the vector of a CAR (claims 1, 30-33).
The claims of Pat. 819 does not teach administering a JAK-STAT in combination with the CAR-therapy.
Lee, Vaddi and Ouyang teaches as set forth above. It would have prima facie been obvious to one of ordinarily skilled in the art at the time to combine the teaching of the claims of Pat. 819, Lee, Vaddi and Ouyang and to add a JAK-STAT inhibitor, such as ruxolitinib, in the CAR-therapy. Because ruxolitinib has shown positive clinical activity in treating cancer patients, it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents. Furthermore, CAR-therapy may cause severe negative side effects of CRS (Lee, Abstract), as a JAK-STAT inhibitor, ruxolitinib reduces inflammatory cytokines levels in patients, as recognized by Vaddi (page 2400, col. 2, para. 2). One of skill in the art would have been motivated to find the optimal treatment for cancers like MF and/or patients at risk of developing CRS, by combining the CAR-therapy with a JAK-STAT inhibitor, such as ruxolitinib.  Given that that claimed compounds, ruxolitinib was a FDA 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642